DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on 11/03/2020, wherein claims 1-3, 7-13, 15-16, 19-22, 25 are amended, claims 26-32 are added, claims 4-6, 17-18 and 23-24 are cancelled.  Applicant’s request for suspension of action on 7/4/2018 was approved on 7/17/2018, application priority filing date to 12/30/2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 20-22 and 25 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12, 20-21, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana (US PGPUB 2015/0331715), in view of Li et al. (US PGPUB 2017/0288961) in view of Narayansamy et al. (US PGPUB 20120278804).
 
As for claim 1, Sathyanarayana teaches an apparatus comprising:
a live migration circuit [Platform resources]; and
a processor [processor]:
support operation of a virtual machine (VM) that maintains a session to communicate network traffic over a communication link (Fig. 3 - - VM 306, paragraphs 16, 30, 39.  Here, Examiner note, the prior art is applicable to VMs executing specific telecommunication workloads, including, but not limited to NFV workloads.  NFV 
initiate migration of the VM to a destination host during the session (paragraph 29 and 38 in view of 51.  Examiner note, the pausing of the virtual machine that performs a virtualization of network function occurs subsequent to initialization of the migration, thus, the session is inherently operating before the pause.  As clearly indicated, only when the VM is paused, is when the services is no longer provided by the VM.  Thus, it would be obvious to a person of ordinary skill in the art that between receiving the request to migration that triggers the migration process, to actually pausing, when the initialization of migration occurred, the workload of the VM, in one embodiment, NFV, is running because doing so minimizes the downtime of the services provided by the VM).
offload management of the VM migration work to the live migration circuit (paragraphs 31-32, 45-47.  Examiner note, the platform resources for migration is described as under exclusive use for the migration process, thus, it is clearly and inherently separate from the processor/circuits running the management software.  Thus, when the platform resource is used to perform the live migration workloads exclusively, it is an offloading to that platform resource.  Examiner particularly note that the live migration circuit is implemented as any FPGA, ASIC, or other dedicated processing circuits, and include used to offload certain algorithms that are executed for migration…including dirty page 140 tracking, etc.  In another word, the broadest reasonable interpretation of the live migration 
suspend the VM during migration of the VM to the destination host (paragraphs 39 and 51)), wherein the offloaded management of the session includes the live migration circuit to perform at least one session related function (paragraph 47-48 in view of paragraph 30, note, the system is capable of transmitting, at the end of transmission, any memory pages that changed before the transfer is completed, in view of the NFV workload described to be executing in the VMs, it is well known in the art the virtualized devices running in the VMs would be VNFs that are network emulation devices with incoming data inside memory pages.  See documents returned from examiner search note on “VNF memory pages” attached).

Sathyanarayana does not explicitly live migration circuit’s session management for the VNF is maintain at least a portion of signaling for the session
However, Li teaches a known method of NFV implementation including migration of VNF functions wherein a migration component is configured to perform processing functions to manage the session associated with the communication link while the operation of the VNF is suspended during migration includes maintaining at least a portion of signaling for the session (paragraphs 52, 66, 86-87, and 101,  plurality of embodiments teaches managing the session requests that includes session-specific protocols (paragraphs 52 and 66), where VNF is implemented in VMs (paragraph 101), thus, it would be obvious to a person of ordinary skill in the art before the effective filing 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Li would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Li to the teachings of Sathyanarayana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM migration features into similar systems.  Further, applying migration functionality of managing the session associated with the communication link including buffering changes to a session state to Sathyanarayana with keeping and subsequently forwarding changed state data to the destination VNF VM accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow resource allocation for improved maintenance of VNF function performance (Li, paragraph 7-8).

While Sathyanarayana and Li teaches a live migration method of virtual entities including a live migration circuit to maintain at least a portion of signaling for the 
However, Narayanasamy teaches a known method of virtual machine live migration including offloaded management of the session to live migration circuit [session manager 1424] including drop network traffic unrelated to session management (paragraphs 68, 85, 87, 106.  Session manager CNE can be implemented in hardware (paragraph 68).  Thus, it is a form of hardware migration circuit.  “Drop network traffic unrelated to session management” is merely recited in the application specification, and include exemplary, but non-limiting examples such as dropping voice application packets.  Thus, without more, it is understood under the broadest reasonable interpretation as dropping any application specific packets.  Here, prior art teaches session manager maintaining TCP sessions (paragraph 85) and dropping less important application packets (paragraph 106)).  This known technique is applicable to the system of Sathyanarayana and Li as they both share characteristics and capabilities, namely, they are directed to live VM migration of VMs.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Narayanasamy would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Narayanasamy to the teachings of Sathyanarayana and Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM migration features into similar systems.  Further, applying migration functionality of managing the session associated with the communication link 


As for claim 11 and 20, they contain similar limitations as claim 1 above.  Thus, they are rejected under the same rationales;

As for claim 2, Sathyanarayana teaches live migration circuit performing at least one session related function while operation of the VM is suspended (paragraphs 39 and 51).
Li also teaches the at least one session related function further includes buffering changes to a session state (paragraphs 86-87).  

As for claim 12, 21, 26 (see rejection of claim 1 with claim 2 for addressing all limitations) and 30 (see rejection of claim 1 with the rejection of claim 2 for addressing all limitations), they contain similar limitations as claim 2 above.  Thus, they are rejected under the same rationales.

Claims 3, 13-15, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Li, and Narayanasamy, in view of Biemueller et al. (US PAT 10404579).

As for claim 3, While Li teaches buffering of the session data, Sathyanarayana, Li, and Narayanasamy do not explicitly teach replaying of buffered data.  
However, Biemueller teaches a known method of migration including the live migration circuit is further to transfer buffered session state changes to a destination live migration circuit at the destination host for replay after the VM is reactivated on the destination host (col. 28, line 65-col. 29 line 21.  Examiner note, while not explicitly stated, the prior art system forwards the buffered packets (queued packets) to the target new vm instance and convert the lease to active lease at new vm instance wherein the new VM instance starts up executing and processing the packets.  Examiner additionally note, while applicant uses the word “replay”, which traditionally is understood as executing once already at a location, and replayed (or duplicate executed) at a second location, the claim and specification both directs toward queuing of packets from user sessions WHILE THE source VM is suspended, and thus, clearly not executing the packets.  As used, the claim is understood as merely meaning queuing the packets that is to be executed by target VM instead while maintaining the live session without user knowing). This known technique is applicable to the system of Sathyanarayana, Li, and Narayanasamy as they both share characteristics and capabilities, namely, they are directed to live VM migration.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Li would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Li to the teachings of Sathyanarayana, Li, and Narayanasamy would have yielded predictable results because the level of ordinary skill 

As for claim 13, 22, and 27, they contain similar limitations as claim 3 above.  Thus, they are rejected under the same rationales;

As for claim 14, Biemueller also teaches wherein suspending the VM includes forwarding, to the destination host, a final session state for the VM at the source host, the buffered session state changes occurring to the final session state after the final session state has been forwarded to the destination host (col. 11 line 18-30 or alternative embodiment at col. 19 lines 40-55.  In a first embodiment VM states and memory are forwarded to target after completion of migration.  In an alternative embodiment, the packets queued are send over to target vm after pause finished, and can optionally forward more leftover packets until routing goes directly to the target VM.).

As for claim 15, Biemueller also teaches receiving, from the destination host, an indication that operation of the VM is resumed at the destination host (col. 19, lines 24-28); and
employing the indication to switch the network traffic to the destination host and initiate transfer of the buffered session state changes to the destination host (col. 19, lines 24-55, in addition to starting the transfer noted above, “…the new incoming packets 726 from the network 728 are instead routed to the new VM instance 714…”).

Claims 7, 16, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Li, and Narayanasamy, in view of Maskalik et al. (US PGPUB 2017/0063674).

As for claim 7, Sathyanarayana and Li, does not explicitly teach managing session with communication link include managing security encryption of session data.
However, Maskalik teaches a method of session management in vm migration arts including managing security encryption of session data (paragraph 0053, 59).
It would have been obvious to a person of ordinary skill in the art to incorporate Maskalik’s teaching of managing security encryption of session data to Sathyanarayana and Li, with managing the session associated with the communication link includes session data for the communication link while the VM is suspended during migration because they are both directed toward the art of session management, and because doing so allows improved security communication during session management (Maskalik, paragraph 59).

As for claim 16, 25 and 29, it contains similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Li, and Narayanasamy, in view of Thakkar (US PGPUB 2014/0143366).

As for claim 8, Sathyanarayana, Li, and Narayanasamy does not explicitly teach transfer of data to a destination in virtualized environment uses DMA when the destination host to receive data is same host as source.
However, Thakkar teaches a virtualization environment communication mechanism wherein employs DMA to communicate buffered session data to the destination when destination host is same as source host (paragraph 44, “zero-copy techniques of Figs. 7 through 12…”) This known technique is applicable to the system of Sathyanarayana and Li, as they both share characteristics and capabilities, namely, they are directed to network information forwarding in virtualized environments.
One of ordinary skill in the art would have recognized that applying the known technique of Thakkar would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Thakkar to the teachings of Sathyanarayana, Li, and Narayanasamy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such network session management features into similar systems.  Further, applying dropping unimportant network traffic to 


As for claim 28, it contain similar limitations as claim 8 above.  Thus, it is rejected under the same rationales.

Claims 9-10, and 19, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Li, and Narayanasamy, in view of Fahs etal. (US PGPUB 2015/0370596).

As for claim 9, As for claim 9, while Sathyanarayana teaches the exclusive platform resource can be of any hardware.  Nevertheless, in the interest of compact prosecution, Examiner note Sathyanarayana, Li, and Narayanasamy do not explicitly teach the live migration circuit is implemented as a dedicated FPGA.
However, Fahs teaches a known method of VM live migration including managing the session information of the VM, wherein the live migration circuit managing the session while the VM is suspended is implemented as a dedicated field programmable gate array (FPGA) (paragraph 21 and 35). This known technique is applicable to 
One of ordinary skill in the art would have recognized that applying the known technique of Fahs would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Fahs to the teachings of Sathyanarayana, Li, and Narayanasamy, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such network session management features into similar systems.  Further, applying live migration circuit implemented in FPGA to Sathyanarayana, Li, and Narayanasamy, with live migration circuit implemented in platform resource accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved performance of the virtualized environment including lower downtime of migration (Fahs, paragraph 1).

As for claim 19 and 31, it contains similar limitations as claim 9 above.  Thus, it is rejected under the same rationales;

As for claim 10, Fahs also teaches the live migration circuit managing the session while the VM is suspended is implemented as a dedicated Application Specific Integrated Circuit (ASIC) (paragraph 21 and 35).

As for claim 32, it contains similar limitations as claim 10 above.  Thus, it is rejected under the same rationales;

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN X LU/
Examiner, Art Unit 2199

.  
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199